Citation Nr: 1034449	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gunshot residuals of the right chest cavity prior to January 10, 
2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
gunshot residuals of the right chest cavity on and after to 
January 10, 2008.

3.  Whether there was clear and unmistakable error in a 
February 25, 1949 rating decision that assigned a single 
40 percent rating, effective from April 1, 1946 to April 
26, 1949, and a single 20 percent, effective on and after 
April 27, 1949, for gunshot residuals of the right chest 
cavity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In September 2001, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected gunshot residuals of the right chest cavity, which was 
denied in March 2002.  After perfecting an appeal, the Board 
remanded the issue in March 2006 for further development.  
Specifically, the Board found that the Veteran had not been 
afforded a VA examination wherein pulmonary function testing was 
administered.  As such, the Board found that the severity of the 
Veteran's service-connected gunshot residuals had not been fully 
assessed and, thus, a VA examination was necessary to in order to 
properly evaluate the claim.  The Board directed the AMC/RO to 
afford the Veteran a VA examination wherein the appropriate 
pulmonary function tests, to include forced respiratory volume in 
1 second, the ratio of forced expiratory volume in 1 second to 
forced vital capacity, the diffusion capacity of carbon monoxide 
by the single breath method, and the maximum oxygen consumption.  
See 38 C.F.R. § 4.97, Diagnostic Code 6843 (2009).

In May 2007, the Veteran underwent a VA examination.  That same 
month, the 20 percent assigned to the Veteran's service-connected 
gunshot residuals was continued.  The claim was remitted to the 
Board for appellate review.

In October 2007, the Veteran's representative submitted an 
informal hearing presentation in support of the Veteran's claim.  
Therein, the representative effectively asserted that there was 
clear and unmistakable error in a February 25, 1949 rating 
decision that assigned a single 40 percent rating, effective from 
April 1, 1946 to April 26, 1949, and a single 20 percent, 
effective on and after April 27, 1949, for gunshot residuals of 
the right chest cavity.

In November 2007, the Board found that the October 2007 
informal hearing presentation reasonably raised a claim of 
clear and unmistakable error in the February 25, 1949 
rating decision, and referred such issue to the AMC/RO for 
"necessary development."  The Board further found that 
the May 2007 VA examination did not substantially comply 
with the directives of the March 2006 remand.  
Specifically, the May 2007 VA examination did not include 
evidence that the forced expiratory volume in 1 second test was 
conducted; there was no evidence that the forced vital capacity 
was determined; and the examiner stated that the diffusion 
capacity of carbon monoxide by the single breath method "would 
not be useful."  As such, the Board remanded the Veteran's claim 
for curative actions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The AMC/RO was specifically directed to review the 
report resulting from the scheduled VA examination to ensure that 
it was in "complete compliance" with the directives of the 
remand.  If the report was "deficient in any manner," the 
AMC/RO was directed to implement corrective procedures.

In December 2007, the Veteran underwent a second VA examination.  
In February 2008, the AMC/RO again continued the 20 percent 
rating assigned to the Veteran's service-connected gunshot 
residuals.  Inexplicably, no efforts were undertaken by the 
AMC/RO to develop the Veteran's claim of clear and 
unmistakable error in the February 25, 1949 rating 
decision.  The Veteran's increased rating claim was remitted to 
the Board for further appellate review.

In July 2008, the Board again referred the reasonably raised 
claim of clear and unmistakable error in the February 25, 
1949 rating decision to the AMC/RO for "necessary 
development."  Further, the Board reviewed the December 2007 
VA examination report and found, once again, that the requested 
pulmonary function testing had not been administered.  The Board 
was forced to remand the claim again because the AMC/RO 
apparently ignored the instruction to ensure that the examination 
was in complete compliance with the directives of the Board's 
previous remands.  Id.

Unfortunately, following the Board's July 2008 remand, the 
Veteran became too ill to appear for another VA examination.  
Instead of sending a VA examiner to the Veteran's nursing home, 
the Veteran's entire claims file, include treatment reports 
generated by the nursing home, were provided to a VA examiner for 
review.  In May 2010, after reviewing the Veteran's claim file, 
the examiner rendered an opinion.  That same month, the rating 
assigned to the Veteran's service-connected gunshot residuals was 
increased to 30 percent, effective January 10, 2008.  
Given that the Veteran was unable to appear for another VA 
examination, the Board finds that the AMC/RO substantially 
complied with the directives of the previous remands with respect 
to this issue.  Id.

A longitudinal review of the record, however, did not reveal that 
the AMC/RO undertook any development of the claim of clear and 
unmistakable error in the February 25, 1949 rating decision that 
has been twice referred.  The Board finds that the Veteran's 
reasonably raised claim of clear and unmistakable error is 
inextricably intertwined with his claim of entitlement to 
increased ratings for his service-connected gunshot residuals.  
Thus, the Board is forced to remand these claims in order for the 
AMC/RO to adjudicate them contemporaneously.

The Board is frustrated by the AMC/RO's demonstrated 
inability or unwillingness to develop and adjudicate this 
referred claim.  It is inexcusable that the AMC/RO has 
failed to take any action since the Board first referred 
the claim in November 2007.  The AMC/RO's repeated errors 
and/or omissions have prolonged the adjudicative process 
unnecessarily, effectively rendering the advancement of 
the Veteran's claims on the docket due to his age, 
meaningless.  The Board orders the AMC/RO to carefully 
review this remand and to faithfully execute the 
directives herein.  The AMC/RO is reminded that compliance 
with Board remands is neither optional nor discretionary.  
Id.

Accordingly, the case is remanded for the following actions:

1.  The AMC/RO must conduct all appropriate 
development of the Veteran's reasonably 
raised claim that there was clear and 
unmistakable error in the February 25, 1949 
rating decision that assigned a single 40 
percent rating, effective from April 1, 
1946 to April 26, 1949, and a single 20 
percent, effective on and after April 27, 
1949, for gunshot residuals of the right 
chest cavity.

2.  Thereafter, the AMC/RO must adjudicate 
the claim of clear and unmistakable error 
in the February 25, 1949 rating decision.  
The AMC/RO must contemporaneously re-
adjudicate the Veteran's claim of 
entitlement to an evaluation in excess of 
20 percent prior to January 10, 2008 for 
gunshot residuals of the right chest 
cavity, and his claim of entitlement to an 
evaluation in excess of 30 percent on and 
after January 10, 2008 for gunshot 
residuals of the right chest cavity.  If 
any benefit remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

3.  THE VETERAN IS 88 YEARS OLD.  THIS 
CASE HAS BEEN ADVANCED ON THE BOARD'S 
DOCKET.  EXPEDITED HANDLING OF THIS 
REMAND IS REQUIRED UNDER THE LAW.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

